     Case 2:20-cv-01241-RFB-VCF Document 4 Filed 09/18/20 Page 1 of 3



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5
6    JAMES WILLIAMS, JR.,                                    Case No. 2:20-cv-01241-RFB-VCF
7                                                Plaintiff                      ORDER
8            v.
9    CORE CIVIC, et al.,
10                                           Defendants
11
12
13          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

14   prisoner incarcerated at the Nevada Southern Detention Center (“NSDC”). On July 7, 2020, this

15   Court issued an order denying the Plaintiff’s application to proceed in forma pauperis, without

16   prejudice, because the application was incomplete. (ECF No. 3 at 2). The Court ordered Plaintiff

17   to file a fully complete application to proceed in forma pauperis or pay the full filing fee of $400

18   on or before September 4, 2020. (Id. at 2). The September 4, 2020 deadline has now expired, and

19   Plaintiff has not filed another application to proceed in forma pauperis, paid the full filing fee, or

20   otherwise responded to the Court’s order.

21          District courts have the inherent power to control their dockets and “[i]n the exercise of

22   that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

23   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

24   dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey

25   a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th

26   Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d

27   1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring

28   amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming
     Case 2:20-cv-01241-RFB-VCF Document 4 Filed 09/18/20 Page 2 of 3



1    dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
2    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal
3    for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
4    (affirming dismissal for lack of prosecution and failure to comply with local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey a court
6    order, or failure to comply with local rules, the court must consider several factors: (1) the public’s
7    interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
8    risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
9    merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;
10   Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,
11   46 F.3d at 53.
12          Here, the Court finds that the first two factors, the public’s interest in expeditiously
13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of dismissal,
15   since a presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
16   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th
17   Cir. 1976). The fourth factor—public policy favoring disposition of cases on their merits—is
18   greatly outweighed by the factors in favor of dismissal discussed herein. Finally, a court’s warning
19   to a party that his failure to obey the court’s order will result in dismissal satisfies the
20   “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-
21   33; Henderson, 779 F.2d at 1424.
22          The Court’s order requiring Plaintiff to file another application to proceed in forma
23   pauperis or pay the full filing fee on or before September 4, 2020 expressly stated: “IT IS
24   FURTHER ORDERED that, if Plaintiff does not file a fully complete application to proceed in
25   forma pauperis with all three documents or pay the full $400 filing fee for a civil action on or
26   before September 4, 2020, the Court will dismiss this action without prejudice for Plaintiff to refile
27   the case with the Court, under a new case number, when Plaintiff has all three documents needed
28   to file a complete application to proceed in forma pauperis.” Thus, Plaintiff had adequate warning



                                                      -2-
     Case 2:20-cv-01241-RFB-VCF Document 4 Filed 09/18/20 Page 3 of 3



1    that dismissal would result from his noncompliance with the Court’s order to file another
2    application to proceed in forma pauperis or pay the full filing fee on or before September 4, 2020.
3
4           IT IS THEREFORE ORDERED that this action is dismissed without prejudice based on
5    Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full filing fee
6    in compliance with this Court’s July 7, 2020 order.
7           IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
8    judgment accordingly. No other documents may be filed in this now-closed case.
9
10          DATED: September 18, 2020
11
12                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -3-
